ORDER PER CURIAM. Julius Webb (“Appellant”) appeals his conviction of robbery in the first degree (§ 569.020) and armed criminal action (§ 571.015) after a joint jury trial. The co-defendant in the case, Alphonse Williams (“Co-Defendant”) was acquitted on both of his charges. Appellant now appeals the convictions alleging the trial court clearly erred in (1) submitting an erroneous jury instruction and (2) failing to declare a mistrial based on a-witness’s improper testimony, although said testimony was ordered to be disregarded by the jury. We affirm. No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).